NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 26, 2014*
                               Decided March 27, 2014

                                        Before

                             DIANE P. WOOD, Chief Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 13-2985                                      Appeal from the
                                                 United States District Court for the
ROGER THOMPSON,                                  Southern District of Indiana,
    Plaintiff-Appellant,                         Indianapolis Division.

      v.                                         No. 1:12-cv-1177-SEB-TAB

STEVEN CONANT, et al.,                           Sarah Evans Barker,
     Defendants-Appellees.                       Judge.



                                      ORDER

      This civil-rights action arises from Roger Thompson’s unmet requests for Valium
while he was incarcerated at a state prison in Plainfield, Indiana. The district court
granted summary judgment for the defendants. We affirm that decision.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-2985                                                                          Page 2

       When Thompson filed his complaint, he named as defendants a psychiatrist, a
psychologist, and a mental-health counselor at the prison, as well as a clinical-
psychology graduate student completing a practicum at the facility. He principally
alleged that his anxiety disorder was not being treated effectively because he was not
prescribed benzodiazepines such as Valium. He also alleged that the psychologist told
him that she would “do nothing” to treat his illness. On appeal Thompson abandons his
contention that the psychologist refused to treat him, focusing instead on his principal
argument that he was wrongly denied benzodiazepines, which he says are necessary to
alleviate his anxiety.

       Under Indiana law the Department of Corrections may administer a drug to
control an offender’s mental or emotional disorder only if an examining physician has
prescribed the drug. IND. CODE § 11-10-4-6(1); see also id. §§ 16-42-19-5, 16-42-19-20(a),
25-33-1-2(c). The psychologist, counselor, and graduate student are not physicians, and
Thompson presented no evidence suggesting that any of the three was involved in the
decision to deny him benzodiazepines. Accordingly, the district court properly rejected
Thompson’s claim that these defendants were deliberately indifferent to his anxiety by
refusing him benzodiazepines. See Munson v. Gaetz, 673 F.3d 630, 637 (7th Cir. 2012)
(noting that liability under 42 U.S.C. § 1983 depends on personal involvement); Minix v.
Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (same).

       That leaves for review only Thompson’s contention that the district court erred in
granting summary judgment on his claim that the psychiatrist, Steven Conant, was
deliberately indifferent to his anxiety. The district court acknowledged a material
dispute about whether Thompson’s anxiety is a serious medical condition. See Lee v.
Young, 533 F.3d 505, 509 (7th Cir. 2008) (defining medical condition as “serious” when it
has been “diagnosed by a physician as mandating treatment” or is “so obvious that
even a lay person would perceive the need for a doctor’s attention”). The court agreed
with Dr. Conant, however, that Thompson had failed to meet his burden of producing
evidence from which a jury reasonably could find deliberate indifference. See Estelle v.
Gamble, 429 U.S. 97, 104–06 (1976); Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). As
a medical professional, Dr. Conant would have been deliberately indifferent if his
treatment decisions were “such a substantial departure from accepted professional
judgment, practice, or standards as to demonstrate” that he was not relying “on such a
judgment.” Youngberg v. Romeo, 457 U.S. 307, 323 (1982); see Sain v. Wood, 512 F.3d 886,
894–95 (7th Cir. 2008); Collignon v. Milwaukee County, 163 F.3d 982, 987–88 (7th Cir.
1998). Conduct that is akin to criminal recklessness—but not medical malpractice,
negligence, or even gross negligence—violates the Eighth Amendment. See Gamble,
No. 13-2985                                                                          Page 3

429 U.S. at 106; Farmer v. Brennan, 511 U.S. 825, 836 (1994); King v. Kramer, 680 F.3d 1013,
1018 (7th Cir. 2012).

       We agree with the district court’s evaluation of the merits. Dr. Conant denied
Thompson’s first request for Valium in January 2011 because of the drug’s “addictive
nature and potential for abuse.” Thompson, who insisted on receiving benzodiazepines,
refused the nonaddictive alternatives that Dr. Conant suggested. Six months later
Dr. Conant again rejected Thompson’s demands for Valium and instead offered him
Trilafon and two other prescription medications for anxiety. Thompson tried the
Trilafon, but stopped taking it a short time later (before the drug had a chance to work,
the defendant says). In his appellate brief, Thompson asserts that the drugs offered him
had proved ineffective when prescribed in the past, yet there is no evidence in the
record, not even an affidavit from Thompson, that he used these drugs previously. In
Dr. Conant’s view, benzodiazepines are “highly addictive” and thus inappropriate for
patients, like Thompson, with a history of alcohol abuse. Thompson presented no
evidence suggesting that this decision to deny Valium was based on anything other
than the sound exercise of medical judgment. See Sain, 512 F.3d at 894–95; Johnson v.
Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006) (explaining that plaintiff’s dissatisfaction or
disagreement with course of treatment is not evidence of deliberate indifference).
Therefore, the district court correctly granted summary judgment for Dr. Conant.

                                                                               AFFIRMED.